Case: 09-50029 Document: 00511280545 Page: 1 Date Filed: 11/01/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          November 1, 2010
                                     No. 09-50029
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

BOBBY BENTON LADD,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                            USDC No. 6:06-CR-107-ALL


Before KING, BENAVIDES, and ELROD, Circuit Judges.
PER CURIAM:*
       Bobby Benton Ladd, federal prisoner # 56834-180, has appealed the
district court’s denial of his 18 U.S.C. § 3582(c)(2) motion to reduce his sentence
based on recent amendments to the Sentencing Guidelines. Ladd moves for
permission to appeal in forma pauperis (IFP) and he requests appointment of
appellate counsel. The district court has certified that the appeal is not in good
faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 09-50029 Document: 00511280545 Page: 2 Date Filed: 11/01/2010

                                  No. 09-50029

      Ladd argues that he has a constitutional right to counsel in seeking
§ 3582(c)(2) relief; the district court should have held a hearing; and the court
abused its discretion by denying his § 3582(c)(2) motion.
      Ladd had no right to appointment of counsel or to be present at a hearing
in a § 3582(c)(2) proceeding. See United States v. Whitebird, 55 F.3d 1007, 1010-
11 (5th Cir. 1995); F ED. R. C RIM. P. 43(b)(4). The denial of Ladd’s § 3582 motion
was not an abuse of discretion, as the district court based its decision on the 18
U.S.C. § 3553(a) sentencing factors. United States v. Doublin, 572 F.3d 235, 237-
38 (5th Cir.), cert. denied, 130 S. Ct. 517 (2009). Ladd has failed to show that he
will raise a nonfrivolous issue on appeal. See Howard v. King, 707 F.2d 215, 220
(5th Cir. 1983). Accordingly, his motions for IFP and appointment of counsel are
DENIED. Because the appeal is frivolous, it is DISMISSED. See 5th Cir.
R. 42.2.




                                        2